In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1246V
                                      Filed: May 9, 2017
                                        UNPUBLISHED

****************************
STEVEN TOTTEN,                          *
                                        *
                   Petitioner,          *     Joint Stipulation on Damages;
v.                                      *     Influenza (“Flu”) Vaccine;
                                        *     Guillain-Barré Syndrome (“GBS”);
SECRETARY OF HEALTH                     *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                   Respondent.          *
                                        *
****************************
Diana Stadelnikas, Maglio, Christopher and Toale, PA (FL), Sarasota, FL, for petitioner.
Sarah Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On October 26, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act. Petitioner alleged that he suffered Guillain-Barré Syndrome (“GBS”)
casually related to the influenza vaccination he received on November 16, 2012.
Petition at ¶¶ 1-5; see also Stipulation, filed May 9, 2017, at ¶¶ 1-2, 4. Petitioner further
alleged that he received the vaccination in the United States, suffered the effects of his
injury for more than six months, and neither he nor any other party has filed an action or
received compensation for his injury, alleged as vaccine caused. Petition at ¶¶ 1, 6, 8-
9; see also Stipulation at ¶¶ 3-5. “Respondent denies that the influenza immunization is
the cause of petitioner’s alleged GBS or any other injury or his current condition.”
Stipulation at ¶ 6.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on May 9, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

      The undersigned awards compensation in the amount of $210,000.00 in the
form of a check payable solely to petitioner. Stipulation at ¶ 8. This amount
represents compensation for all items of damages that would be available under
§ 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2